 

Case 7:19-cr-00857-NSR Document 35 Filed 01/29/20 Page 1 of 2

 

S U L LL | V A No = oR LL. ~ . TROMETY CENTRE

A YT O&O RN EY S A ¥ u WAY LOTR FLOOR
FORE, NY fOGOS

    
 

January 29, 2019

Via ECF

Honorable Nelson S. Roman
United States District Judge
300 Quarropas St., Rm. 218

White Plains, NY 10601

Re: United States of America v. Willie Sims
Ind. No: 19 Cr. 857 (NSR) -© |

Dear Judge Roman:

I represent Mr. Sims in a pending Indictment charging him with a Narcotics
Conspiracy and other related drug charges. He is presently remanded at the West
Chester County Jail in Valhalla. He has been incarcerated since his arrest on
October 3, 2019. Presently the case is in a discovery posture, and we are due back
in Court on February 12, 2020 for a status conference.

I was recently informed that, sadly, Mr. Sims’s sister, Dorothy, passed away.
She was Mr. Sims’s oldest sister, and only in her early fifties. Dorothy’s funeral will
occur on Monday, February 3, 2020 at the Mount Lebanon Baptist Church, located
at 648 Harrison Ave, Peekskill, NY. I am told that the viewing is scheduled to
begin at 9 am and the service will begin at 10 am.

Mr. Sims has asked me to request that Your Honor modify his remand status,
and Order that he be temporary released to attend Dorothy’s funeral on Monday.
Specifically, I respectfully request that the US Marshalls take Mr. Sims from West
Chester County Jail at 6 am on Monday, escort him to the funeral, and return him
no later than 1 pm.

I have spoken the government about my request and they oppose.

 

“ Court 18 bey ly Suyenpathehe to Mc.
Sims Coe ne passing ot is sighec lout

Cher le
ag eee no st lor denied -
“ae shed be Jopmmnake \fne

ot tre Cornet co
Molisn Choc. Bode d': sen: 30% 20
SO ORDERED:..

   

HON- NELSON S. "ROMAN ” a
UNITED STATES DISTRIQT jupee-

 
Case 7:19-cr-00857-NSR Document 35 Filed 01/29/20 Page 2 of 2

 

S U L L | V A N re re i L. L TRINITY CENTRE

AY’ YT © RN EY GB AT La WwW YOA7 TH FLOOR

 

 

Thank you for your consideration and attention to this request.

Very Truly Yours,

SULLIVAN & BRILL, LLP

 

By: Steven Brill, Esq.

 
